                                                                       Case 2:16-cv-00549-APG-NJK Document 83
                                                                                                           84 Filed 05/29/20
                                                                                                                    06/01/20 Page 1 of 3




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar. No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 The Bank of New York Mellon f/k/a The
                                                             8   Bank of New York as Trustee for the
                                                                 Certificateholders of CWABS, Inc., Asset
                                                             9   Backed Certificates, Series 2004-AB1
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA                        Case No.:   2:16-cv-00549-APG-NJK
AKERMAN LLP




                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            13   FOR THE CERTIFICATEHOLDERS OF                          STIPULATION AND ORDER TO EXTEND
                                                                 CWABS,    INC.,     ASSET      BACKED
                                                            14   CERTIFICATES, SERIES 2004-AB1,                         DEADLINE TO FILE JOINT PRETRIAL
                                                                                                                        ORDER
                                                            15                         Plaintiff,
                                                                 vs.                                                    (SECOND REQUEST)
                                                            16
                                                                 TERRA BELLA OWNERS ASSOCIATION
                                                            17   INC.; MIDNIGHT RAMBLER TRUST;
                                                                 SATICOY  BAY   LLC, SERIES 7524
                                                            18   MIDNIGHT   RAMBLER  TRUST;  and
                                                                 HAMPTON & HAMPTON COLLECTIONS,
                                                            19   LLC,
                                                            20                         Defendants.
                                                            21   SATICOY   BAY  LLC   SERIES                 7524
                                                                 MIDNIGHT RAMBLER TRUST,
                                                            22
                                                                                       Counterclaimant,
                                                            23   vs.
                                                            24   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            25   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWABS,      INC.,       ASSET-BACKED
                                                            26   CERTIFICATES, SERIES 2004-AB1,
                                                            27                         Counter-defendants.
                                                            28
                                                                                                                    1
                                                                 53281889;1
                                                                    Case 2:16-cv-00549-APG-NJK Document 83
                                                                                                        84 Filed 05/29/20
                                                                                                                 06/01/20 Page 2 of 3




                                                             1            Plaintiff and counter defendant The Bank of New York Mellon f/k/a The Bank of New York

                                                             2   as Trustee for the Certificateholders of CWABS, Inc., Asset Backed Certificates, Series 2004-AB1

                                                             3   (BoNYM), defendant Terra Bella Owners Association, Inc., defendant Midnight Rambler Trust, and

                                                             4   defendant and counterclaimant Saticoy Bay LLC Series 7524 Midnight Rambler Trust stipulate and

                                                             5   request the court extend the deadline to file the joint pretrial order by an additional fourteen days, to

                                                             6   June 12, 2020.

                                                             7            The court entered an order denying BoNYM, Midnight Rambler and Saticoy Bay's summary

                                                             8   judgment motions, and denying Terra Bella's summary judgment motion in part, on March 30, 2020.

                                                             9   The joint pretrial order is due today. The parties are working on finalizing a draft but are also

                                                            10   continuing to explore the possibility for settlement. The extension will afford the parties additional
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   time to complete their respective portions and possibly resolve this case.
                      LAS VEGAS, NEVADA 89134




                                                            12   ...
AKERMAN LLP




                                                            13   ...

                                                            14   ...

                                                            15   ...

                                                            16   ...

                                                            17   ...

                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                    2
                                                                 53281889;1
                                                                    Case 2:16-cv-00549-APG-NJK Document 83
                                                                                                        84 Filed 05/29/20
                                                                                                                 06/01/20 Page 3 of 3




                                                             1            This is the parties' second request to extend the joint pretrial order deadline. This request is

                                                             2   not made to cause delay or prejudice any party.

                                                             3            DATED: May 29, 2020

                                                             4 AKERMAN LLP                                            LAW OFFICES OF MICHAEL F. BOHN
                                                             5  /s/ Nicholas E. Belay, Esq.                            /s/ Nikoll Nikci, Esq.
                                                               DARREN T. BRENNER, ESQ.                                MICHAEL F. BOHN, ESQ.
                                                             6 Nevada Bar No. 8386                                    Nevada Bar No. 1641
                                                               NICHOLAS E. BELAY, ESQ.                                NIKOLL NIKCI, ESQ.
                                                             7 Nevada Bar. No. 15175
                                                                                                                      Nevada Bar No. 10699
                                                               1635 Village Center Circle, Suite 200                  2260 Corporate Circle, Suite 480
                                                             8 Las Vegas, Nevada 89134
                                                                                                                      Henderson, Nevada 89074
                                                             9 Attorneys for plaintiff and counter-defendant The
                                                                                                                 Attorneys for defendant Midnight Rambler Trust
                                                               Bank of New York Mellon f/k/a The Bank of New and defendant and counterclaimant Saticoy Bay
                                                            10 York as Trustee for the Certificateholders of
                                                                                                                 LLC Series 7524 Midnight Rambler Trust
                                                               CWABS, Inc., Asset Backed Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11 2004-AB1
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 LIPSON NEILSON P.C.
                                                            13
                                                                /s/ David T. Ochoa, Esq.
                                                            14 KALEB D. ANDERSON, ESQ.
                                                               Nevada Bar No. 7582
                                                            15 DAVID T. OCHOA, ESQ.
                                                               Nevada Bar No. 10414
                                                            16 9900 Covington Cross Drive, Suite 120
                                                               Las Vegas, Nevada 89144
                                                            17
                                                               Attorneys defendant Terra Bella Owners
                                                            18 Association, Inc.

                                                            19

                                                            20                                                   ORDER

                                                            21
                                                                          IT IS SO ORDERED.
                                                            22

                                                            23
                                                                                                                __________________________________
                                                            24                                                  UNITED
                                                                                                                United    STATES
                                                                                                                       States     DISTRICT
                                                                                                                              Magistrate     JUDGE
                                                                                                                                          Judge
                                                                                                                Case No.:     2:16-cv-00549-APG-NJK
                                                            25
                                                                                                                         June 1, 2020
                                                                                                                DATED: __________________________
                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 53281889;1
